Haskell, J.
Damages are sought for the inexcusable nondelivery of a telegram, whereby the plaintiff was prevented from performing his contract to labor.
The plaintiff’s agent completed a verbal contract, that the plaintiff should labor for a manufacturer at two dollars and *100twenty-five cents per day, commencing Monday, September 1, ¡and seasonably required the defendant to transmit a message to the plaintiff’, notifying him of its terms. The message was not ■ delivered in season for the plaintiff to begin his work as stipulated, ;and thereby he lost his employment. The defendant denies ¡liability beyond nominal damages.
The contract was defeasible at the will of either party. How ¡then, can any substantial damage be measured? Had the engagement to employ the plaintiff been for a stipulated and definite ¡period, not over one year, the plaintiff would have a right to •demand damages that could be definitely measured and assessed. He would then have been entitled to enjoy the fruit of his labor •during the time of his engagement; but under the terms of the ■contract in proof, he was liable to be dismissed from his employment as soon as he had entered upon it, and it can not be known ’what damages he has suffered in the premises. The plaintiff must prove his damages before they can be assessed. The case Tails to show facts that warrant greater than nominal damages. Miller v. Mariner’s Church, 7 Maine, 51; Blaisdell v. Lewis, 32 Maine, 515; True v. Int. Tel. Co. 60 Maine, 9 ; Griffin v. Colver, 16 N. Y. 489.

Defendant defaulted for one dollar.

Peters, C. J., Walton, Virgin, Libbev and Foster, JJ., «concurred.